Case: 18-15131   Date Filed: 04/03/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        No. 18-15131; 18-15219
                        Non-Argument Calendar
                      ________________________

      D.C. Docket Nos. 1:12-cr-20396-KMM-3; 1:12-cr-20397-KMM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

MICHAEL A. HARRIS,

                                                        Defendant - Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                              (April 3, 2019)

Before WILSON, WILLIAM PRYOR, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-15131     Date Filed: 04/03/2019    Page: 2 of 4


      Michael Harris is a federal prisoner serving a nine month sentence for

violating his supervised release. Harris argues on appeal that his sentence is

substantively unreasonable because it was too severe a punishment for his

violations. He argues that the court gave an undue amount of weight to his prior

supervised release violations, and that his punishment exceeds what is needed for

proper deterrence.

      The underlying sentence resulted from two convictions for conspiring to

distribute controlled substances in 2012, for which he was sentenced to 70-months’

imprisonment initially, and which was reduced to 37-months’ imprisonment with 4

years of supervised release. The two instant violations were for failing to follow

instructions from the probation officer to submit to drug testing after an arrest in

2018. Prior to this violation, Harris had his supervised release revoked and was

sentenced to 6-months’ imprisonment in 2016 for similar violations.

      If a district court finds that a defendant violated a condition of his supervised

release, the court may revoke the supervised release and impose a prison term.

18 U.S.C. § 3583(e). We review that revocation on appeal for an abuse of

discretion, and the sentence imposed upon the revocation for reasonableness.

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). A district

court abuses its discretion by imposing a substantively unreasonable sentence

when it (1) fails to consider relevant factors that were due significant weight, (2)


                                           2
               Case: 18-15131     Date Filed: 04/03/2019    Page: 3 of 4


gives an improper or irrelevant factor significant weight, or (3) commits a clear

error of judgment by balancing the proper factors unreasonably. United States v.

Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a). United States v. Nagel,

835 F.3d 1371, 1376 (11th Cir. 2016). The party challenging the sentence bears

the burden of showing the sentence’s unreasonableness in light of the record and

the § 3553(a) factors. Id. Those factors include the nature and circumstances of

the offense, the history and characteristics of the defendant, the need to deter

criminal conduct and protect the public, the kinds of sentences available, and the

applicable guidelines range. 18 U.S.C. § 3553(a). The district court is permitted to

attach great weight to one § 3553(a) factor over others. United States v.

Overstreet, 713 F.3d 627, 638 (11th Cir. 2013). We will not second guess the

weight that the district court gives to a § 3553(a) factor if the sentence is

reasonable in light of all the circumstances. United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008).

      Harris’s sentence is substantively reasonable. The district court considered

the nature and circumstances of the release violations, Harris’s history, and the

need for deterring Harris’s continued violations. The court’s finding that Harris

continuously disregarded his conditions of supervised release is supported by the


                                           3
              Case: 18-15131     Date Filed: 04/03/2019   Page: 4 of 4


record—he tested positive for alcohol at least four times and refused to comply

with his probation officer’s instructions at least five times. We are unable to

conclude that a nine month sentence followed by 24 additional months of

supervised release lies outside the range of reasonable sentences given these facts.

Furthermore, the sentence is within the guideline range of six to twelve months. In

such a circumstance, we ordinarily expect the sentence to be reasonable. Nagel,

835 F.3d at 1377. Accordingly, we affirm.

      AFFIRMED.




                                          4